Barclay, J.
The reasons of my learned,associate, Qhief Justice Black, for holding the statute unconsti*321tutional seem to me unsatisfactory, and the importance of the case warrants a statement of the grounds of dissent.
1. There is no issue touching the impairment of obligation of any contract concluded before the passage of the act. The transactions in view occurred long afterwards. The only controversy now is whether or not the statute violates the guaranties of “liberty” and “property,” and of “due process of law,” on which the judgment of the majority of the court is placed.
In the principal opinion it is conceded that the legislature has power to restrict freedom of contract in some directions, and in respect of certain parties; for example, “infants and insane persons.” That concession may be taken as a starting point for the present investigation. For when it is granted that liberty to make contracts is not absolute and unlimited, our difference is narrowed into the inquiry, what is the peculiarity of the subject-matter of the statute under review which exempts it from regulation by the law-making power!
One reason given for condemning the law before us is that the subjection of corporations and other persons operating mines ánd manufacturing establishments to such regulation is a “purely arbitrary” classification; therefore, an infringement of their constitutional liberty.
Although that proposition seems a vital one to support. the conclusion reached, it is said in another part of the opinion that “it is perfectly competent to legislate concerning married women, minors, insane persons, bankers, common carriers, and the like.”
In this connection the supreme court has held (in a case which furnishes an elaborate list of instances of such legislation) that “class legislation is not necessa*322rily obnoxious to the constitution. It is a settled construction of similar constitutional provisions that a legislative act which applies to and embraces all persons 'who are or who may‘come into like situations and circumstances’ is not partial.” Humes v. Railroad (1884), 82 Mo. 231, cited recently and followed in an opinion by the present chief justice in Perkins v. Railroad (1891), 103 Mo. 56. To the same point, see Budd v. New York (1892), 143 U. S. 517.
The lawmaker necessarily deals with conditions as he finds them. If he observes and wishes to abate some fraudulent practice or abuse of power prevailing only in 'one line of business, the fact that, in legislating to correct it, he does not also include in his remedy all other phases in human affairs, can furnish no reason for stigmatizing his remedy as no law at all. If an act reaching only mining and manufacturing concerns is, on that account, not "due process of law,” what must be held of statutes establishing special rules of liability, or business regulations, applicable to railroads only, to warehousemen, pawnbrokers, auctioneers, millers, and the many other classes of persons whose affairs form topics of treatment in separate laws in Missouri. Are all such statutes void because each relates to persons engaged only in "the particular class of business named in it? Probably they would not be so held. Some of them are acted on and enforced almost daily. Yet if they are valid, what, let me ask, is there so -exceptional about the truck system that precludes legislation applicable to those lines of business in which it prevails.
If laws regulating the contracts of bankers (Revised ¡Statutes, 1889, sec. 706), common carriers (Revised ¡Statutes, 1889, sec. 944), mechanics (Revised Statutes, 1889, sec. 6705), and insurance companies (Revised Statutes, 1889, sec. 5856), as distinct classes of persons are *323constitutional, and involve no invasion of their rights to “liberty or property,” how can the position be maintained that such legislation touching contracts of miners and manufacturers invades these rights? The opinion certainly furnishes no reason, founded on any language of the constitution, for nullifying the latter, while approving the former statutes. It admits that “the legislature may regulate the business of mining and manufacturing so as to secure the health and safety of the employes.”
In Durant v. Mining Co. (1889), 97 Mo. 62, the same learned judge gave full effect to a statute “providing for the health and safety of persons employed in coal mines.” Session Acts, 1881, p. 165.
If a law applicable only to persons engaged in mining is constitutional when dealing with the topics of their health and safety, it is obvious that an act designed to prevent fraud or oppression in the payment of wages in mining and manufacturing enterprises ■ is not objectionable on the ground of the selection or “classification” of those enterprises as subjects for separate legislation.
Touching this particular point, the supreme court of the United States has said:
“Legislation is not open to the charge of depriving one of his rights without due process of law, if it be general in its operation upon the subjects to which it' relates.” Dent v. West Virginia (1889), 129 U. S. 124.
The same court has held that statutes creating a different rule of liability, as applied to one class of persons, from that generally in force, do not infringe the right to “due process of law.” Railroad v. Humes (1885), 115 U. S. 512; Railroad v. Mackey (1888), 127 U. S. 205. And the supreme court of 'this state has determined that “a statute which relates to persons or things as a class is a general law, while a statute which *324relates to particular persons or things of a class is special.” State ex rel. Lionberger v. Tolle (1880), 71 Mo. 650.
If the act is invalid, it cannot be because it treats of mining and manufacturing concerns only. In re Oberg (1891), 21 Ore. 406; 14 L. R. A. 577; Youngblood v. Trust & Sav. Co. (Ala. 1892), 12 South. Rep. 579.
2. The foremost ground of the opinion is to be found in the ruling that the constitutional guaranty of “due process” condemns “arbitrary, unequal, and partial legislation;” that the statute in question is of that nature, and is therefore annulled as unconstitutional and void. With due respect for the judgment of my colleagues, that view appears to me erroneous. The act, in part, was passed in 1881. It was amended in 1885, and re-enacted by the revision of 1889. 1't has thus received the sanction of the thirty-first, thirty-third and thirty-fifth General Assemblies of Missouri and of Governors Crittenden, Marmaduke and Francis successively. Its plain purpose is to put some restraint upon that sort .of freedom which would permit the employer to contract for labor, payable in goods, and then place his own prices on the goods delivered in payment.
' The general objects of such a law, as well as the principle upon which it rests,- have been fully stated by English judges, having before them a British law of similar character, commonly called the “Truck Act.” 1 & 2 Wm. IV. (1831) ch. 37.
“In passing the statute referred to, the legislature seems to have considered the artificer as requiring special protection in his dealings with his employers, and to have thought it right, therefore, to make the contracts between these parties one of the exceptions to the general rule, that persons should be allowed to make their own contracts in their own way. The par*325ticular evil intended to be remedied (and which, notwithstanding former enactments, still prevailed) was the truck system or payment by masters of their men’s wages wholly or in part with goods, a system manifestly to the disadvantage of the workman, who was practically, forced to take the goods at his master’s valuation. In order to obviate this, the statute, reciting ‘that it is necessary to prohibit the payment, in certain trades, of wages in goods, or otherwise than in the current coin of the realm,’ by section 1, enacts, that any contract by which the whole or any part of the wages of the artificer is made payable in any other manner than in the current coin shall be null and void.” Keating, J., in Archer v. James (1862), 2 Best & S. 73.
“The old truck enactments are very numerous and date from about the year 1464 (4 Edw. IV). They were applied first to one branch of manufacture, and then in succession to others as experience and the progress of manufactures dictated, till they embraced the whole, or nearly the whole, of the manufactures of England. They established the obligation and produced, or at least fortified the custom, of uniformly paying the whole wages of artificers in the current coin of the realm. They were finally collected and consolidated into one Act by the statute now under consideration (1 & 2 Wm. IV. ch. 37). They were in truth part of a system of legislation regulating the relation of master and workman, this part of it being in favor of the workman, who, as an individual, was deemed weaker than his master, and therefore liable to oppression. * * * The truck act when passed was a practical deduction from a principle, still more general, pervading more or less all systems of law founded on experience; that is to say, that where two classes of persons are dealing together and one class is, generally *326speaking, weaker than the other and liable to oppression, either from natural or accidental causes, the law should, as far as possible, redress the inequality by protecting the weak against the strong. On this principle rests the protection thrown around infants and persons of unsound or weak mind, the protection afforded even by the common law to the victims of fraud, and by the court of chancery at this day to heirs, expectants and sellers of reversions against catching and unconscionable bargains, though entered into without fraud, and by persons of full age. No doubt all such legislation or judicial interposition is in many cases ineffectual. * *- * ¶|10 6fgcacy 0f gUch provisions must not be estimated by the abuses actually remedied so much as by the abuses prevented by the-knowledge that such is the law. So viewed, the truck act must have been deemed by the legislature which passed it a highly remedial statute, and is therefore now, as I admit, notwithstanding the penal clauses, to be construed liberally, so as to advance the supposed remedy and suppress the supposed mischief.” Byles, J., in Archer v. James (1862), 2 Best & S. 82.
Some of the bargains referred to by that learned judge, as well as a great variety of other 'agreements, have been nullified by courts in this country as well as in England without the aid of statutes, on the ground that they were contrary to public policy (Greenhood on “Public Policy”), while judges possessing equity jurisdiction have for ages exercised, unquestioned, the power to declare agreements Void between attorney and client, or between other persons occupying confidential relationships, where advantage was taken of the confidence to secure a bargain which the court considered unduly favorable to the dominant party thereto.
In “The Juliana” (1822), 2 Dod. 504, Lord Stowell refused to enforce a covenant between a mariner and *327his employer to the effect that the former should not be entitled to any part of his wages unless the ship should return to the last port of discharge. The decision is placed on the ground that, in view of the relative situation of the parties and the nature of the agreement, its effect was oppressive, and not enforcable in a court governed by the “rules of natural justice.”
So that at common law, in equity and in admiralty the judiciary exercise the right to annul certain agreements because unfair and unconscionable, the principle of such rulings being that, in some circumstances, real contractual equality, or that entire freedom of action essential to the legal idea of a contract, is wanting.
It seems unreasonable to hold that the courts alone may determine what the public policy of a state shall be respecting the validity of agreements between parties situated so that one may have an undue advantage over' the other. Why has not the legislature power by general law operating on future dealings to declare a similar public policy^
The judgments of the courts above mentioned have never been considered an arbitrary infringement of the liberty of contract, nor should a statute, aimed at a system affording the opportunity for oppression described by the English judges quoted, be so considered.
Liberty “on its positive side denotes the fulness of individual existence; on its negative side it denotes the necessary restraint on all which is needed to promote the greatest possible amount of liberty for each.” (Amos, Science of Law, p. 90).
Rational freedom is not a license to oppress.
“As soon as any part of a person’s conduct affects prejudicially the interests of others, society has jurisdiction over it.” Mill on Liberty, ch. 4.
*328In our country the people have furnished a philosophic, as well as noble, manifestation ofthe true spirit of liberty, in those guaranties of individual and personal rights of the minority, by which the majority have imposed certain constitutional bounds to their own public action. They stand as barriers to encroachments upon the liberties so protected, but none of them purports to confer or secure absolute freedom of contract. Neither the state nor federal constitution so declares. Laws impairing the obligation of contracts are forbidden; but the interdiction stops at that. In Canada Railroad Co. v. Gebhard (1883), 109 U. S. 527, the United States supreme court held that but for that provision of the fundamental law the obligation of contracts was subject to legislative control, and was not secured by any general principles of jurisprudence outside the constitutional guaranty.
The right to regulate contracts so as to mitigate the oppression of the truck system, without impairing the obligation of any -existing 'agreement, is a part of the police power, “which is but another name for that authority which resides in every sovereignty to' pass all laws for the internal regulation and government of the state, necessary for the public welfare.” People v. Budd (1889), 117 N. Y. 14; the License Cases (1847), 5 How. 583.
By the constitution of Missouri it is declared that “the exercise of the police power of the state,shall never be abridged, or so construed as to permit corporations ■ to conduct their business in such manner as to infringe the equal rights of individuals, or the general well-being of the state.” Constitution, 1875, art. 12, sec. 5.
The police power in recent'years has been applied, in many notable instances, where it was resisted on the ground that the liberty of making contracts was not subject to limitation by the legislative power; but the *329courts of last resort have ruled against that contention in the granger cases (Munn v. Illinois (1876), 94 U. S. 113), in the bread cases, (Mayor v. Yuille (1841), 3 Ala. 137; People v. Wagner (1891), 86 Mich. 594), and in the elevator cases, (People v. Budd (1889), 117 N.Y. 14; Budd v. New York (1892), 143 U. S. 517; State ex rel. v. Brass (1892), 2 N. D. 482).
In Water Works v. Schottler (1884), 110 U. S. 347, it was said that government had power to regulate the prices at which water should be sold by one enjoying a virtual monopoly of the sale.
These decisions show that the right of self-preservation, which exists in the commonwealth no less than in the individual, may, in some circumstances, justify limitations upon the theoretical freedom of contract; and that when, for any reason (for instance, the existence of a monopoly), real liberty of action is wanting on the side of one of the parties, in dealings forming part of the activities of civilized society, a reasonable check may justly be placed by law upon the power of the other to oppress his fellow-citizen.
Such checks upon liberty of contract have been sustained by the highest courts. Others involving the application of the same police power (though in less exigent circumstances) have been long in force in Missouri in many statutes, among which are especially noteworthy the laws fixing a maximum rate of interest for the ¥.se of money (Revised Statutes, 1889, sec. 5972), giving mechanics a lien in certain circumstances, (Henry & Coatsworth Co. v. Evans (1889), 97 Mo. 47), governing the liability' of common carriers, (Revised Statutes, 1889, sec. 944),forbidding contracts to limit the time for bringing, any action, (Revised Statutes, sec. 2394), putting into insurance contracts statutory terms, and nullifying “any stipulation in the policy to the contrary,” (Revised Statutes, sec. 5856, *330enforced by the United States supreme court in Society v. Clements (1891), 140 U. S. 226), and the laws establishing standards of weights and measures. Revised Statutes, 1889, c. 170.
The enactment before us comes veiy near to the class last named. Examining its terms (section 7058) closely, it will be observed that it merely impresses upon contracts for the payment of wages with goods, etc., certain statutory conditions, intended to give the-employe an option to demand payment in cash or goods, as his interest may appear to require. As the employer fixes the price of the goods, he is not prejudiced by such a regulation. Its effect is to establish a just standard of value for every dollar due for wagfes. It does not differ in principle from governmental regulations in the form of laws by which a person who has contracted to receive a yard of cloth or a bushel of corn is protected against the necessity of accepting such a short yard or light bushel as the seller may choose to impose upon him. Statutes designed to prevent that sort of overreaching have been' universally regarded as proper exertions of the police power. Charleston v. Rogers (1823), 2 McCord, 495; Stokes v. New York (1835), 14 Wend. 87; Green v. Moffett (1856), 22 Mo. 529; Yates v. Milwaukee (1860), 12 Wis. 673; Eaton v. Kegan (1874), 114 Mass. 433.
In view of. the onerous bearing of the truck system upon some of those whom it affects, in compelling them to accept payment for labor in articles whose value is determined by the party adversely interested in the bargain, this statute (which seeks to relieve against that hardship) should be held (no less than those already mentioned) “due process of law.”
Adam Smith, the great advocate of freedom of commerce, declared such legislation “perfectly just and equitable.” Wealth of Nations, c. 10, approv*331ingly quoted by Bramwell, J., in Archer v. James (1862), 2 Best & S. 89.
Whether or not that view is sound it is not our province to determine, for all question of the policy, wisdom or expediency of the law belongs to other departments not to the judiciary; The people in the exercise of , the prerogative of self-government have thought proper to establish a rule of conduct on the subject which appeared to them conducive towards maintaining the equilibrium of right and duty between citizens whose common welfare was important to the state. No express command of the constitution forbade such action, and in my judgment it should be sustained.
3. In his opinion the learned chief justice adopts a quotation to the effect that an act of the legislature may “transcend the due bounds of legislative power, even though no express constitutional provision could be pointed out with which it would come in conflict.”
That view of the extent of the revisory power of the supreme court over acts of the general assembly has not previously prevailed in Missouri. It is in conflict with several precedents.
In County Court v. Griswold (1874), 58 Mo. 192, it was declared: “That the law is unjust, or impolitic, or oppressive, will not authorize a court to declare it illegal, unless it violates some specific provision of the constitution. * * * A law may be unjust in its operation, or even in the principles upon which it was founded; but that would not justify a court in expanding the prohibitions in the constitution beyond their natural and original meaning, in order to remedy an evil in any particular case. These principles have now become axiomatic.”
To the same purport is Hamilton v. County Court (1851), 15 Mo. 3.
*332Each of these decisions was given under a oonstitioñ containing language the same as that now in force concerning “due process.” Afterwards that language was repeated in the present constitution; hence that construction of the language, according to a recognized rule of interpretation, should be taken to have been adopted with it when the new constitution went into force in 1875. Gas Co. v. Higby (1890), 134 Ill. 557; People v. O’Brien (1892), 96 Cal. 171. The latter instrument, as though to give emphasis to that construction provides that the legislative power is vested in the General Assembly, “subject to the limitations herein contained.” Constitution, 1875, article 4, sec. 1. See also the later case of Phillips v. Railroad (1885), 86 Mo. 540.
The spirit and intent of terms used in the constitution are no doubt as much a part of it as its letter, and should be considered in its interpretation. But that is a rule essentially different from the proposition that a statute may be pronounced void because it appears to some court to be in' conflict with the supposed general spirit or principles of free government, not expressed in any particular provision of the constitution. To that proposition, or any approach towards declaring it, my dissent is earnestly entered.
The authority of the court is drawn from the organic law which asserts the independence of the three departments of government (Constitution, 1875, article 3),. and the. power of each is marked by the terms of that instrument.
' It has heretofore been considered settled that all action of the legislative department comes within range of the presumption that public, officers have rightly acted until the contrary is made clearly to appear; consequently that “a party who wishes us to pronounce a law unconstitutional takes upon himself the burden of *333proving beyond a doubt that it is so.” State v. Addington (1882), 77 Mo. 110; State ex rel. v. Laughlin (1881), 75 Mo. 147. But'now a majority of the court sanctions the idea that some legislation is not to be considered as prima facie constitutional, but calls for a showing of “specific authority” to sustain it. '
■ Such a doctrine (reversing the presumption of the validity of statutes), coupled with the other proposition already discussed in this paragraph, subjecting every act of the general assembly to the hazard of being declared void, ‘ Though no express constitutional provisions could be pointed out with which it would come in conflict,” furnishes a very interesting formula to determine the constitutionality of legislation, but one quite different from that defined in former precedents-in this state. It amounts in substance to a declaration that statutes which seem to the court unjust or unreasonable are not “due process of law,” though not otherwise distinctly forbidden by the constitution.
To catch the full force of this ruling it will be well to recall that the guaranty of “due process” is now a part of the fourteenth amendment to the federal constitution as well as of our own organic law; so that the test of the validity of Missouri legislation is to be whether or not it conforms to the standard of reasonableness, indicated by the chief justice, as applied by the federal courts as well as by our own. It would greatly prolong this opinion to point out the far-reaching consequences of adopting' such a standard, and its wide divergence from the principles of republican government through co-ordinate departments as established by our written constitutions. It is enough now to assert a dissent to those views of the organic law, as well as to the judgment in this case to which they have led.
*3344. Some decisions elsewhere have been cited to sustain the conclusion of my colleagues.
The Pennsylvania case should be read along with the later one, in which it was held that the legislature might, under the police power, interfere with freedom of contract to the extent of forbidding totally the sale of an article of food, even though pure and.wholesome. Powell v. Commonwealth (1886), 114 Pa. St. 265. Judge G-okdon, who wrote the former decision, dissented from the latter'; but it was affirmed (1888) by the United States supreme court, 127 U. S. 678.
In a yet later unamimous opinion in that state, a •statute was held valid prohibiting citizens from assigning certain claims against others, for the purpose of •suit in another state. Sweeney v. Hunter (1891), 145 Pa. St. 363.
The West Virginia case cited by the chief justice has been much limited, if not overruled, by State v. Coal Co. (1892), 36 W. Va. 802, and the Massachusetts decision was by a divided court.
The cases in Illinois are placed chiefly on the ground that it is unconstitutional to establish rules to govern mining and manufacturing concerns different from those which regulate other legitimate enterprises. To that contention the remarks in the first paragraph .above are intended to apply. Moreover, the legislation •considered in that state differs in important particulars from that here in view.'
On the other side, Hancock v. Yaden (1890), 121 Ind. 366 supports the position taken in this opinion.
In State v. Mfg. Co. (R. I. 1892), 17 L. R. A. 856, a law requiring the payment of wages weekly was held valid; and the principles declared in the decisions .sustaining statutes prohibiting the manufacture and sale of oleomargarine are wholly inconsistent with the .judgment of the majority of the court in the case at-*335bar. State v. Addington (1882), 12 Mo. App. 214; affirmed (1882), 77 Mo. 110; Powell v. Pennsylvania, (1888), 127 U. S. 678; Butler v. Chambers (1886), 36 Minn. 69.
5. It bas been suggested, in the main opinion as well as at the bar, that the statute in question is subject to criticism as being an exhibition of paternalism in government. To this it may properly be answered that that consideration affects only the policy of the statute and not the constitutional power of the legislature to enact it.
Students of juridical history are aware that governmental interferences with liberty of contract between man and man are less frequent now than in earlier epochs of the English law. Spencer, “Justice,” ch. 15, sec. 70; Mayne, Ancient Law [3 Am. Ed.] ch. 9, p. 295. But the power to interfere when necessary to prevent oppression is an important prerogative of sovereignty, and resides in the people of this state, subject only to the limitations expressed in their constitution.
The cure for paternal legislation is not to be found in an assumption by the courts of any part of the power of self-government belonging to the people or their representatives.
To borrow the words of Mr. Justice Hallan in the United States supreme court, referring to the oleomargarine law:
“If all that can be said of this legislation is that it is unwise, or unnecessarily .oppressive to those manufacturing or selling wholesome oleomargarine as an article of food, their appeal must be to the legislature, or to the ballot box, not -to the judiciary. The latter cannot interfere without usurping powers committed to another department of government.” Powell v. Pennsylvania (1888), 127 U. S. 686.
*336When the present ease was in the second division of the court, an able opinion whs rendered by Judge Thomas, State v. Loomis (1892), 20 S. W. Rep. 332, affirming the judgment of Judge Ellison on the circuit. The result then announced appears to me correct.